FORAN GLENNON PAlANDECl-l PONZl & RUDLOFF PC

2200 l'as¢o Verde l"ark\‘ay. $oil¢ 280

Hel\dersou, Nevada 89052

\OOQ\]Q\U'¢~|>L~\N\-¢

NNNN[\)NNNN\_\o-¢o-¢o-‘o-do_»-or-¢o_o-¢
W\lo\(/\-PWN*-‘O\C°°\IQ\U\-PWN'-‘Q

Case 3:18-cv-00016-RCJ-CBC Document 36 Filed 02/15/19 Page 1 of 3

Amy M. Samberg, Esq.

Nevada Bar No. 10212

FORAN GLENNON PALANDECH PONZl
& RUDLOFF PC

One Arizona Center

400 E. Van Buren Street, Suite 550

Phoenix, AZ 85004

Telephone: 602-926-9885

Facsimile: 312-863-5099

Emai|: asamberg_@fgggr.com

Dy|an P. Todd, Esq.

Nevada Bar No. 10456FORAN GLENNON PAL{ANDECH PONZl
& RUDLOFF PC

2200 Pasee verde Parkway, suite 280 §
Henderson, NV 89052 `
Te|ephone: 702-827-1510

Facsimile: 312-863-5099

Emai|: dtodd@fgggr.com

Attorneys for F ederal lnsurance Company

lN THE UNITED STAT S DISTRICT COUR'I`
T OF NEVADA

FOR THE DISTR[l

CAROL SEWELL, as an mdlvldua|, Case No. 3218_¢`/_000|6_RCJ-VPC

Plaintiff,

V' MOTION TO SUBSTITUTE

FEDERAL INSURANCE COMPANY, an
Indiana Company; CAPITAL ONE FINANCIAL
CORPORATION; DOES I- X; BLACK AND
Wl-IITE CORPORATIONS l- X

Defendants.

 

 

NOTICE lS HEREBY GIVEN to the Court and all parties that attorney Casey G. Perkins,
Esq. is no longer associated with the law firm of Foran Glennon Palandech Ponzi & Rudloff PC.
Dy|an P. Todd, Esq. of the law firm of Foran Glennon Palandech Ponzi & Rudlof’f PC enters his

appearance in the case and will continue as counsel for Defendant Federal lnsurance Company.

-1-

 

FORAN GLENNON PALANDECH PONZl & RUDLOFF PC

'.".'00 l’a.\¢o Verde Parkway. Suite 180

Henderson, Nevada 89052

\OO°\IO\U\-I>UN»-

NNNNNNNNN-‘»-‘--o-‘o-¢o-oo-‘o-oo-»_a
QQ\lO’\Lh-IRWN'-‘O\DO°\IQ\U\J>WN'-‘O

Case 3:18-cv-00016-RCJ-CBC Document 36 Filed 02/15/19 Page 2 of 3

Please direct all future correspondence and court documents to Mr. Todd at the above

address.

Dated this 15‘h day of February 2019. FORAN GLENNON PALANDECH PONZl
& RUDLOFF PC

By: /s/ Dvlan M
Amy M. Samberg
400 E. Van Buren Street, Suite 550
[Pheenix, Az 85004

ylan P. Todd
200 Paseo Verde Parkway, Suite 280
Henderson, NV 89052

§Attorneys for F ederal Insurance Company

     

IT SO ORDERED

 

JDGE

s. st'rRA '
DATED:_Q;[[€I¢ZQE/_

 

 

FORAN GLENNON PALANDECH PONZl & RUDLOFF PC

1100 l"aseo Verde l’ar\tw:y, Suite 180

Hel\d¢rson. Nevada 89053

 

Case 3:18-cv-00016-RCJ~CBC Document 36 Filed 02/15/19 Page 3 of 3

1
CERTIFICATE OE SERVICE
l certify that a copy of the foregoing MOTION TO SUBSTITUTE was served by the

method indicated:

2
3
4
5 g BY FAX: by transmitting via facsimile the document(s) listed above to the fax number(s) set
6 forth below on this date before 5:00 p.m. pursuant to EDCR Rule 7.26(a). A printed
transmission record is attached to the file copy of this document(s).

7

8

9

n BY U.S. MAIL: by placing the document(s) listed above in a sealed envelope with postage
thereon fully prepaid, in the United States mail at Las Vegas, Nevada addressed as set forth
below.

El BY ELECTRONIC SERVICE: submitted to the above-entitled Court for electronic service
10 upon the Court’s Service List for the above-referenced case.

11
12
13 Dated: February 15, 2019.

14

15 /s/ Ritg Tuttle
An Employee of Foran Glennon

16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

